DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 23 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16333276 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-12 directed to invention(s) non-elected without traverse.  Accordingly, claims 9-12 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 9-12

Amend the title as: PROCESS FOR PRODUCING 3D STRUCTURES FROM RUBBER MATERIAL

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Specifically, polymer compositions with the claimed Mooney viscosity are known in the art, see Achten et al. (US 2009/0099317 A1 and US 7,645,833 A1), or Zimmer et al. (US 2006/0032569 A1). However, these compositions are either not used in three-dimensional additive manufacturing as in Achten or diluted to lower viscosity for inkjet printing as in Zimmer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742